In re Ruffes J. Tuesno, applying for writs of certiorari, prohibition, mandamus and habeas corpus. Parish of Orleans. No. 280-513.
Granted. The trial court was without jurisdiction to impose an enhanced sentence as an order of appeal had been entered prior to imposition of the enhanced sentence. See La.C.Cr.P. art. 916; State v. Sharper, 383 So.2d 1248 (La.1980). Accordingly, the enhanced sentence is set aside and the original sentence of 15 years is reinstated. In the event defendant is re-sentenced as a multiple offender, his right to appeal his enhanced sentence is reserved to him.